OFFICE   OF THE APRNEY       GENERAL   OF TEXAS
                                AUSTIN




    Honorable Clifford B. 3oones, President
    Texae PmArmlogleal  College
    Lubbcwk, Texas
                                                    A
    Dear Slrt




\             Yonr letter of'th
    ot thlCUspar,tmentupon~the
    your appp~latit% for the
    singIn paultrynwia' who Is
    four tJlxld6ilts. <




                                          tisal exgl?a~Blalia to
                                          atlon lntq a mtatenos




              We am ot th,i opiztfon .that the              ~expression
    uns not 80 intendba, but waal rathw, lntenU@.tq     tinter authority
    UPOR the go-rer~ingC~board
                             at the OoU.ege, in I$&;di~aretion, to
    maploy row studencs~ aRd ay than out of the ibeJnriL~r than
    a single p0ult~jBWi If, P,IIthe dluaretlOn~ofthe board, it
    &muld be thonghta&vls~blr. Ws rQLtard,iQ 3.~ &snitiaant that
    the L@.elaturB~~~~d zhe laiagulu wp~ultrpman*mthsr thti the
                         2n this Item. Zn other Item8 folLuwed by
    Ijlural*poultrysLdia~"~
    pasenthetlaaleqamsaim~cn in the educatiOna appprlatfon       bill,
    whem the intent of the I,egisl&turr   is alearly to rsqx%iret&e
    breaking down of the ,iteminto parts, the plural Is unlforlllly  wed,
           Honorable Clifford B. Jonea, President,page 2


            tollowed bj a numeral In pare&he&a to lndlaate the number of
           positions ambraaed in the plural designation,1. 0.: Unlreralty
            of Texas,appropriation,Item 16, .YBesearohassistants (J,;,"'
           ,f$n 18 "StatlbtloaPclerks (3) ,* Item 42 qesearch teohnologlsts
               ."
                       The use of the efngular "poultryman"in this item must
           be deemed to be intentionaland some meaning attributedto It,
      .:   if possible. The only expmatlon whloh ooaurs to ua la that
           stated above - that the word *poultryman*me intended to
           authorize the hiring of a single individualto do the work, and
           the pareXIth8tieal  Your etude&r" was Intended as an alternate
           authority to break the Item darn into four parts for the emplog-
           ment or rour students, Instead or the single individual. suoh
           oonstruatlongives meaning to both the singular wpoultxymanR
           and the pareuthetioal.  Your studente,Rand doee.not +&hute
           oontrollingetteot to either. It is llkewlrreaonslstentwith
           the leglslatlvepolicy of oommltting to the managing boarda
           of the respeotfve   eduo&tlonalinstitutions a discretion to
           operate the Institutionain euoh manner a.cI to lnsure,the
           maxlmtamor effioluioyand eeoncmy.
                                                Your8 very   truly
..j
                                            ATTORNXY GENHzALOFTlFxlls
                                            By&, W. FAlRCHIiJl

           RwF:ej
                 APPROVRD JAW. 2, 1942
                 ‘(Slgned)GBRAD0. MANN
                      ATTOFNEY GENERALOF TEXAS

                                          APPROV?iDOPINIOIVCOMMITTEE
                                                BY B.%B. chainnan~